FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         December 13, 2018
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 18-1341
                                                   (D.C. No. 1:17-CR-00417-RBJ-2)
 STEVEN DYKES, a/k/a Steve Dykes,                             (D. Colo.)
 a/k/a Steven Day,

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, KELLY, and McHUGH, Circuit Judges.
                  _________________________________

      Steven Dykes pleaded guilty to one count of conspiracy to commit mail and

wire fraud and one count of money laundering. He was sentenced to serve 108

months in prison. Although his plea agreement contained a waiver of his appellate

rights, he filed a notice of appeal. The government has moved to enforce the appeal

waiver in the plea agreement pursuant to United States v. Hahn, 359 F.3d 1315

(10th Cir. 2004) (en banc) (per curiam).




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. The government asserts that all of the

Hahn conditions have been satisfied because: (1) Mr. Dykes’ appeal is within the

scope of the appeal waiver; (2) he knowingly and voluntarily waived his appellate

rights; and (3) enforcing the waiver would not result in a miscarriage of justice. In

response to the government’s motion, Mr. Dykes concedes that his appeal waiver is

enforceable under the standards set forth in Hahn, and he agrees that his appeal

should be dismissed.

      Accordingly, we grant the government’s motion to enforce the appeal waiver

and dismiss the appeal. This dismissal does not affect Mr. Dykes’ right to pursue

post-conviction relief on the grounds permitted in his plea agreement.


                                            Entered for the Court
                                            Per Curiam




                                           2